Citation Nr: 0911011	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a disability 
manifested by a hysterectomy.

3.  Entitlement to service connection for an acquired 
psychiatric disability, other than post-traumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for left ear hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from September 1980 to October 
1983.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In March 2007, the appellant testified during a hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record. 

The Board also notes that medical evidence of record and 
statements made by the Veteran contend that she is entitled 
to service connection for PTSD, eustachian tube dysfunction, 
neuralgia of the left side of the face, and temporomandibular 
joint (TMJ) dysfunction of the jaw.  As the RO has not yet 
adjudicated these matters, they are not for appellate review 
at this time.   As such, these matters are referred to the RO 
for appropriate action.

Further development of the evidence is required before the 
Board can adjudicate the Veteran's pending claim of 
entitlement to service connection for an acquired psychiatric 
disability.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's current right knee disability has not been 
shown by competent clinical evidence of record to be 
etiologically related to the Veteran's active service, 
including as the result of chronic aggravation during 
service.

2.  A disability manifested by a hysterectomy was initially 
clinically demonstrated years after service and has not been 
shown by competent clinical evidence of record to be 
etiologically related to the Veteran's active service.

3. There is no competent medical evidence of record 
indicating that the Veteran has left ear sensorineural 
hearing loss disability according to VA standards.  

4.  There is no competent medical nexus evidence of record 
indicating the Veteran's tinnitus, initially demonstrated 
years after service, is causally or etiologically related to 
her service in the military.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2008).

2.  A hysterectomy was not incurred in, or aggravated by, 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2008).

3.  Left ear hearing loss disability was not incurred in, or 
aggravated by, active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 
3.309 (2008).

4.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system) to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter dated in 
September 2003 from the agency of original jurisdiction (AOJ) 
to the appellant.  This letter informed the appellant of what 
evidence was required to substantiate her claims for service 
connection.  This letter also informed her of her's and VA's 
respective duties for obtaining evidence.

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
were provided to the appellant after the initial 
adjudications, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  As such, there 
was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of her claims, including a transcript 
of her testimony before the undersigned VLJ of the Board.  
The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record for the time period at issue but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Service Connection - Generally 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Hearing Loss and Tinnitus

Sensorineural hearing loss and tinnitus, as organic diseases 
of the nervous system, will be presumed to have been incurred 
in, or aggravated by, active service if manifested to a 
compensable degree or more within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by probative evidence to the 
contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Aggravation

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his or her 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service, and was not aggravated by 
such service.  See 38 U.S.C.A. § 1111.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) were amended effective May 4, 2005 (See 70 Fed. 
Reg. 23029 (May 4, 2005)) and are now consistent with 
38 U.S.C.A. § 1111.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  



Analysis

Right Knee Disability

In written statements, and at her March 2007 Board hearing, 
the Veteran asserted that, while she injured her right knee 
prior to service, she is entitled to service connection for a 
right knee disorder because her right knee disorder was 
permanently aggravated by service.  Based on the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a right knee disability, so it must be 
denied.  38 C.F.R. § 3.102.

The initial question is whether a right knee disability was 
present prior to service.  Upon clinical examination in June 
1980, for entrance to service, the Veteran was noted to have 
a history of right knee swelling and pain, with arthritis, 2 
years earlier.  X-ray examination of the right knee was 
performed.  An old healed tibial spine fracture was 
diagnosed.  In September 1980, the Veteran complained of 
swelling and pain, but examination was negative for swelling 
and showed normal range of motion.  The assessment was 
chondromalacia patella of the right knee with tight 
hamstrings.  Physical therapy was prescribed and the Veteran 
reported improvement.  

At her July 1981 periodic clinical evaluation, the Veteran 
reported a history of intermittent edema and pain of the 
right knee.  In April 1982, the Veteran reported a history of 
falling on her knee in 1970, wherein she "tore ligaments."   
Following an examination, the assessment was old anterior 
cruciate deficiency.  X-ray examination revealed a fragmented 
tibial spine at the right knee with a possible small loose 
body.  In May 1982, the Veteran reported history of right 
knee effusion and lateral pain.  Upon examination, there was 
patellar tenderness and the assessment was component of 
chondromalacia of the patella.  

The Veteran's September 1983 separation examination report 
indicates that she reported a history of right knee pain 
since 1978, with torn ligaments.   Physical examination of 
the lower extremities and musculoskeletal system was normal.   

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2008).  A history of right knee pain and 
swelling was clinically noted on the Veteran's examination 
for entrance into service, in June 1980.  X-ray examination 
of the right knee was performed, and an old healed tibial 
spine fracture was diagnosed.  Moreover, reports of clinical 
evaluation within days of the Veteran's entrance to service 
are consistent with such status.  As such, the Board 
concludes, accordingly, that the presumption of soundness at 
entrance does not attach.  In order for service connection to 
be established for a right knee disability, it must now be 
determined whether the record establishes that the pre-
existing right knee disability status underwent an increase 
in severity beyond the normal progression of the disability 
during service.  

The service medical records document that the Veteran was 
diagnosed with chondromalacia patella and anterior cruciate 
deficiency of the right knee, and treated for complaints of 
related swelling and pain during her service.  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are insufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 19 F.3d 1413 
(Fed. Cir. 1994) and Hunt v. Derwinski, 1 Vet. App. 292 
(1991)

Further, there is no objective evidence of continuance of 
symptomatology during the years following the Veteran's 
discharge from service so as to establish chronic 
aggravation.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (in the absence of demonstration of continuity of 
symptomatology, the initial demonstration of the disability 
at issue, years after service, is too remote from service to 
be reasonably related to service).  According to private 
treatment records from Chicago Osteopathic Hospitals and 
Medical Centers, she was not treated again for her right knee 
until September 1994.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
Moreover, private medical records, as well as VA medical 
records, reveal the Veteran had severe degenerative arthritis 
of the knee and severe ligament and tendon disruption, which 
progressively worsened after the initial injury at age 8.  
See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations 
of a chronic disorder are not service connected where they 
are clearly attributable to intercurrent causes).  More 
significantly, none of these records indicate that the 
Veteran injured her right knee in service, or chronically 
aggravated a pre-existing right knee disorder in service.   
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. ."). 

In this regard, the Board points out that the May 2004 VA 
examiner concluded that it was not at least as likely as not 
that the Veteran's right knee disability was caused or 
aggravated by the Veteran's military service.  The May 2004 
VA examiner noted that the Veteran had an injury to her right 
knee prior to service, which would have progressed to its 
current state of valgus deformity and osteoarthritis 
regardless of her service, as she had anterior cruciate 
ligament deficiency upon entrance into service.  The May 2004 
VA examiner further noted that the Veteran's service 
treatment records reflect only complaints of pain and 
effusion consistent with her pre-service injury; the service 
treatment records did not show a new or significant injury 
during her military service.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

The Board notes that aggravation of a pre-existing disability 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).  Accordingly, aggravation of a right knee 
disability during her military service is not shown by the 
evidence.   See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  

The Board affords great weight to the opinion contained in 
the May 2004 VA examination report.  See Madden v. Gober, 125 
F.3d 1477, 1481 (1997) (in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered 
evidence in the context of the record as a whole).  The VA 
examination report reflects that the VA examiner reviewed the 
Veteran's entire claims folder and the Veteran's reported 
history prior to finding that it was less likely than not 
that the currently manifested right knee disability was 
related to her military service.  In short, the VA examiner's 
opinion has significant probative weight since it was based 
on a review of the complete record, and the VA examiner not 
only considered the Veteran's assertions and medical history, 
but also undertook a comprehensive clinical examination of 
her.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

The Board also acknowledges that the Veteran testified that 
she had not experienced any right knee complaints or symptoms 
prior to her military service.  Nevertheless, while the Board 
does not dispute these statements, little probative weight 
can be assigned to such statements, in light of the absence 
of any corroborating medical evidence supporting the 
assertions.  In particular, the Board notes that these 
statements conflict with the history related by the Veteran 
during her military service and to the Veteran's post-service 
treating providers, wherein the Veteran reported a history of 
knee injury and problems prior to service, related to a fall 
at age 8.  (See, i.e., service treatment records, private 
medical record dated September 1994, January and May 2004 VA 
examination reports).  See Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).  Competency of evidence must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  As such, in the absence of any 
evidence to the contrary, the Board concludes that the 
contemporaneous evidence of record fails to show that the 
Veteran's right knee disability was chronically aggravated 
while the Veteran was on active service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the absence of contemporaneous medical documentation may go 
to the credibility and weight of veteran's lay testimony, but 
the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  

Therefore, the preponderance of the evidence is against her 
claim of entitlement to service connection for right knee 
disability, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Disability Manifested by a Hysterectomy

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a disability 
manifested by a hysterectomy, so this claim must be denied.  
38 C.F.R. § 3.102.  

The Veteran's service medical records do not show that the 
Veteran complained of or was treated for a disability 
manifested by a hysterectomy.  While the Board acknowledges 
that the Veteran was treated for ovarian cysts in February 
1983, pelvic pain in March 1983, complaints of bleeding and 
cramping in April 1983, and anemia in pregnancy in July 1983, 
these were not shown to have been other than acute conditions 
related to the Veteran's pregnancy, resolved with treatment.  
Moreover, the Board also acknowledges that the Veteran 
reported a history of a falling down the stairs after 
blacking out in April 1983, after which she did not seek 
treatment, but points out that a subsequent physical 
evaluation was normal.  Further, the Board points out that 
the Veteran's September 1983 separation examination report 
indicates that the Veteran did not report experiencing any 
"female type" disorders and that she was then 35 weeks 
pregnant.   This is probatively significant and given a lot 
of weight and credibility because this was at a time 
contemporaneous to the alleged incidents in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if she indeed had any problems, as she 
is now alleging, then she would have at least mentioned this 
during the military examination.  

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
Although the Veteran had some bleeding shortly after her 
cesarean delivery in November 1983, she did not have any 
gynecological complaints until October 1986, related to her 
second pregnancy.  See 38 C.F.R. § 3.303(b) (subsequent, 
isolated manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  The Veteran did not receive treatment for non-
pregnancy related complaints again until 1990, approximately 
7 years after discharge from the military.  The Board notes 
that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  See 
also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's 
delay in asserting a claim can constitute negative evidence, 
which weighs against the claim).  

More significantly, none of the Veteran's post-service 
medical providers related her complaints to her military 
service.  In fact, the medical evidence of record clearly 
demonstrates that the Veteran's hysterectomy was necessitated 
by uterine fibroids complicated by sickle cell trait, anemia 
due to blood loss, and chronic, significant thrombocytopenia.  
(See, i.e., VA treatment records dated October 1999, February 
2000, and April 2000).  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

In particular, the July 2004 VA examination report found that 
the Veteran's fibroids and resultant hysterectomy were 
unrelated to her military service; the VA examiner noted that 
there is no literature relating a pregnancy to the 
development of fibroids or the need for a hysterectomy.  A 
June 2004 VA medical opinion also found that the Veteran's 
hysterectomy was unrelated to her in-service pregnancy.  See, 
e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In short, there currently is no persuasive medical nexus 
evidence of record indicating the Veteran developed a 
disability resulting in a hysterectomy during or as a result 
of her service in the military.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"); 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  See 
also Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  

As such, the only evidence suggesting the Veteran's 
hysterectomy was related to her service in the military comes 
from her, personally.  As a layperson, she simply does not 
have the necessary medical training and/or expertise to make 
a diagnosis or determine the cause of this condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
the preponderance of the evidence is against her claim, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Hearing Loss and Tinnitus

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for left ear hearing 
loss and bilateral tinnitus, so they must also be denied.  
38 C.F.R. § 3.102.  

The Board concedes that the Veteran was treated for 
complaints of left ear congestion, diagnosed as intermittent 
eustachian tube dysfunction, as well as complaints of 
decreased hearing during her service.  However, the Veteran's 
service treatment records do not show that she was diagnosed 
with left ear hearing loss.   Her in-service audiometric 
evaluations were normal.  Likewise, service treatment records 
are entirely negative for any complaint, treatment, or 
diagnosis of tinnitus.  Moreover, the Veteran's separation 
examination report shows that she underwent audiometric 
hearing evaluation at that time and had normal hearing.  This 
is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  See also 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").

There also is no objective evidence of continuity of 
symptomatology during the years immediately following the 
Veteran's discharge from active military service and the 
initial diagnosis of bilateral hearing loss and tinnitus.  In 
fact, the evidence of record clearly demonstrates that she 
did not have relevant symptoms or receive treatment for left 
ear hearing loss and tinnitus until May 1986, related to a 
possible perforated left tympanic membrane with infection.  
See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations 
of a chronic disorder are not service connected where they 
are clearly attributable to intercurrent causes).  See also 
Savage, supra.  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Similarly, the January 2004 VA examiner found that, according 
to the findings of the VA audiology examination, the Veteran 
did not have sufficient bilateral hearing loss to meet the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual hearing disability by VA.  See 38 C.F.R. 
§ 3.385.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement to 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.").   The VA 
examiner also opined that the Veteran's complaints of 
tinnitus were not likely to have been due to her military 
service.  Significantly, the VA examiner who conducted the 
January 2004 audiology evaluation reviewed the Veteran's 
claims folder, including service treatment records and noted 
the Veteran's history of ear infections during and after her 
service in the military.  This VA examiner's opinion has 
significant probative weight since it was based on a review 
of the complete record, and the VA examiner not only 
considered the Veteran's assertions and medical history, but 
also undertook a comprehensive clinical examination of her.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

As a layman, the Veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
her tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 
495-498.  Also, while she is competent and credible to report 
left ear hearing loss, the objective findings on audiometric 
examination are more probative as to the current existence of 
left ear hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.  Because of this, her allegations, alone, have no 
probative value without medical evidence substantiating them.  
In view of the foregoing, the Board finds that the 
preponderance of the evidence is against her claims for 
service connection for left ear hearing loss and tinnitus, 
the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a right knee disability is denied.

Entitlement to service connection for a disability manifested 
by a hysterectomy is denied.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

With regard to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disability, the Board 
points out that the Veteran's treating providers at the VA 
and the Vet Center indicated that the Veteran received 
treatment for her psychiatric complaints at the Jesse Brown 
VA Medical Center (VAMC) in November 2001 and that she was 
hospitalized there in October 2003.  The Board acknowledges 
that the RO obtained medical records from the Columbia, South 
Carolina Dorn VAMC and Chicago, Illinois VAMC, but points out 
that the records of treatment reported by these treating 
providers have not been associated with her claims file.  
These records may contain important medical evidence or 
confirmation of the Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the Veteran's VA medical treatment 
records, but they were unavailable, there is no specific 
indication in the file that these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2007).  As VA 
has a duty to request all available and relevant records from 
Federal agencies, including VA medical records, another 
search must be made for any additional VA medical records 
that might be available for consideration in this appeal.  
See 38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Board acknowledges that the Veteran was provided with 
several VA examinations in January, May, and July 2004, in 
connection with her claims of entitlement to service 
connection.  However, the Board notes that those examination 
reports do not address the Veteran's claimed acquired 
psychiatric disability.  In this regard, the Board points out 
that the Veteran received treatment for chronic fatigue and 
headaches during her military service, wherein she was 
prescribed an anti-depressant.  Moreover, post-service 
private and VA treatment records show that the Veteran has 
sought treatment for depression since September 1990 (See 
post-service military treatment records dated September 1990 
and October 1992, VA treatment records dated October 2003).  
In addition, an October 2004 letter from the Veteran's 
treating provider at the VA Women's Health Center stated that 
the Veteran's mental illness, specifically major depression, 
should be service-connected.  In addition to the above, the 
Board's notes that the Veteran has raised the issue of 
entitlement to service connection for PTSD on the basis of a 
personal assault.  This issue is inextricably intertwined 
with the issue of entitlement to service connection for an 
acquired psychiatric disorder, currently on appeal.  
See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue 
has been rendered).  Therefore, it is presently unclear 
exactly what psychiatric disorders the Veteran has and 
whether they are related to her military service.  

Therefore, the Board finds that additional clinical 
assessment and medical opinion is needed to adequately 
address the Veteran's service connection claim for an 
acquired psychiatric disability.  VA adjudicators may 
consider only independent medical evidence to support 
their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence 
of record is insufficient, VA is always free to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Consequently, the Veteran should be afforded an additional VA 
examination in order to determine nature and etiology of the 
Veteran's claimed acquired psychiatric disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See 
also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the 
Veteran's treatment at the Jesse Brown VA 
Medical Center in Chicago, Illinois, 
including all hospitalization reports, 
since service, to particularly include in 
November 2001 and October 2003.  If these 
records are unavailable, simply do not 
exist, or further attempts to obtain them 
would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Following completion of the above, 
schedule the Veteran for a VA psychiatric 
examination to identify all current 
psychiatric disabilities and to provide 
an opinion as to whether any current 
psychiatric disability, including PTSD, 
is at least as likely as not (i.e., 50 
percent or greater probability) related 
to her service in the military.  

The requested determination should 
consider the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since her military 
service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  

The examiner is asked to indicate whether 
or not he or she has reviewed the claims 
folder.  

If PTSD related to service is diagnosed, 
the examiner must indicate the specific 
stressor(s) deemed verified by VA, if 
any, which support this medical 
conclusion.  The examiner should also 
note the diagnostic criteria utilized to 
support the diagnosis under DSM-IV and 
should comment upon what specific 
symptoms are attributable to PTSD, as 
opposed to symptoms referable to any 
other psychiatric disability.  

3.  Then readjudicate the Veteran's claim 
for service connection for a psychiatric 
disability, to include PTSD, in light of 
any additional evidence obtained.  If 
this claim is not granted to her 
satisfaction, send her and her 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


